           Case 1:19-cv-11714-DJC Document 29 Filed 01/21/20 Page 1 of 2


                               U.S. DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS

________________________________________
                                          )
NAGOG REAL ESTATE CONSULTING              )
CORPORATION,                              )
                                          )
      Plaintiff,                          )
                                          )                         CIVIL ACTION NO.:
v.                                        )                         1:19-CV-11714-DJC
                                          )
NAUTILUS INSURANCE COMPANY,               )
                                          )
      Defendant.                          )
_________________________________________ )

                    PLAINTIFF, NAGOG REAL ESTATE CONSULTING
                        CORPORATION’S MOTION TO STRIKE

         Pursuant to Local Rule 7.1, the Plaintiff, Nagog Real Estate Consulting Corporation

(“Nagog RE”) moves the Court for an Order striking the Defendant Nautilus Insurance

Company’s (“Nautilus”) Motion for Summary Judgment, Memorandum of Law, Local Rule 56.1

Statement of Material Facts, and Exhibits, because they improperly reference evidence which is

extrinsic to the First Amended Complaint (“Complaint”) in the underlying lawsuit, Richard

Desjean v. Nagog Homes LLC, and Jay P. Pramberg, Middlesex Superior Court Docket No.

1881-CV-02896 (the “Underlying Lawsuit”). Nagog RE incorporates by reference its

Memorandum of Law in Support of its Motion to Strike.

                          LOCAL RULE 7.1(a)(2) CERTIFICATION

         The undersigned counsel hereby certifies that she conferred in good faith with the

Defendant’s counsel but could not reach agreement on this motion.

   WHEREFORE, Nagog RE requests that this Honorable Court grant this motion and

   (1)    STRIKE or DENY Nautilus’s Motion for Summary Judgment;

   (2)    STRIKE or disregard Nautilus’s Memorandum in support of its Motion for Summary
          Judgment;
         Case 1:19-cv-11714-DJC Document 29 Filed 01/21/20 Page 2 of 2


   (3)   STRIKE or disregard Nautilus’s Local Rule 56.1 Statement of Material Facts;

   (4)   AWARD Nagog RE all of its legal fees and costs incurred in responding to Nautilus’s
         Local Rule 56.1 Statement of Facts, and defending against Nautilus’s Motion for
         Summary Judgment;’

   (5)   GRANT whatever additional relief the Court deems necessary and proper.

                                             Respectfully submitted,

                                             NAGOG REAL ESTATE CONSULTING
                                             CORPORATION,
                                             By its attorneys,

                                             /s/Patricia B. Gary
                                             Michael P. Sams, BBO# 567812
                                             mpsams@kandslegal.com
                                             Patricia B. Gary, Esq., BBO#554731
                                             pbgary@kandslegal.com
                                             Rodney W. Ames, Jr., BBO# 682069
                                             rwames@kandslegal.com
                                             KENNEY & SAMS, P.C.
                                             Reservoir Corporate Center
                                             144 Turnpike Road
                                             Southborough, MA 01772
                                             T: (508) 490-8500
                                             F: (508) 490-8501




                                CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                /s/ Patricia Gary__________
                                                Patricia B. Gary




                                                2
